DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 11/04/2022 is acknowledged. 
Claims 17-21 are canceled. 
Claims 13-16 are amended.
Claims 22-26 are newly added.
In light of the amendments made, elected method of Group I encompasses claims 1-16 and 22-26.
Claims 1-16 and 22-26 are currently pending in the application and examined on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8-16 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites methods of treatment for stroke in humans “comprising administering a therapeutic to the patient.” The current scope would encompass administering to any subject via any administration routes including intranasal, topical, as well as systemically. However, the specification only shows examples of administering to mouse model subjects via intraperitoneal or intravenous injection. Therefore the claims lack adequate written description for any route of administration. 
Applicant generally claims a method employing any route of administration in order to produce the treatment of stroke, however the specification does not provide adequate written description for the entire scope of these limitations and thus the claims.
Claims 10, 15 and 25  in the current application generically claims any “mas Receptor (masR) agonist” or “reagent to biochemically suppress a clearance of Angl-7”, however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims as only PD123319 is disclosed as a reagent to biochemically suppress a clearance of Ang1-7 and only a MasR antagonist is disclosed as A779 (para. 0129, 0124). The claims are not limited to a particular species just generically any “mas Receptor (masR) agonist” or “reagent to biochemically suppress a clearance of Angl-7.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568,43 USPQ2d at 1406. 
Every species in a genus need not be described in order that a genus meets the written description requirement. See Utter, 845 F.2d at 998- 99,6 USPQ2d at 1714 ("A specification may, within the meaning of §112, first paragraph, contain a written description of a broadly claimed invention without describing all species that claim encompasses.") In claims to a species from a genus, however, a generic statement without more, is not an adequate written description of the genus because it does not distinguish the claimed species of the genus from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, does not suffice to define the genus because it is only an indication of what the genus does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such species of the genus may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally thought to exist, in the absence of knowledge as to what that material consists of, is not a description of that entire material.

Claims 1-16 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims recite a method of treating a stroke in human patients via administering a therapeutic to a patient wherein the therapeutic comprises hPMSCs or EVs from said cells. 
The instant specification discloses intraperitoneal administration in subjects which are human or mice (para. 0020, 0095) wherein the mouse model of stroke exhibited significant protection against tissue injury in the MCAO model of stroke once the stroke had occurred (para. 0153). However, there is no evidence to support the same effect in humans as there is no experiment administering the therapeutic to humans.
The instant specification fails to provide any guidance or direction as to how one skilled in the art could use the invention in a human subject as the instant specification only discloses the amount of EVs scaled up to human weight per 70 kg from mouse or rat experiments (para. 0091, 0164).
The only working examples of stroke treatment involve MCAo mouse models in i.p. or i.v. injections, no humans were utilized (para. 0095, para. 0154). Without any guidance or direction other than these limited embodiments directed obtained from mouse models, there are numerous combinations and dosages in an attempt to replicate the experiment in human patients, thus causing undue experimentation. 
According to Fluri (Drug Des Devel Ther. 2015; 9: 3445–3454) the MCAo model has been involved in the majority of studies that address pathophysiological processes or neuroprotective agents. However, for many reasons, preclinical stroke research has a low translational success rate. A major problem of animal stroke models is that studies are mostly conducted in young animals without any comorbidity. These models differ from human stroke, which particularly affects elderly people who have various cerebrovascular risk factors (Abstract). 
Without any guidance/direction from the instant specification other than the limited embodiment, and based on the evidence presented by Fluri et al. it is highly unpredictable that a treatment found in a mouse model of stroke is translatable to a human patient. 
Based on the above discussion, it is concluded that the instant specification does not enable any person skilled in the art to make/use the invention.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 10, 12, 15, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 10, 12, 15, and 25 recite the phrase “one of” and then list a series of options with the term “and” linking them. This renders the invention unclear to one of skill in the art as the scope of the claims could refer to one of the first term as well as the second term, or refer to one of either option. For example, claim 1 recites “wherein the therapeutic comprises one of immortalized human placenta mesenchymal stem cells (hPMSCs) and a product from the immortalized hPMSCs.” In this example, the claim could be directed towards a therapeutic which comprises one cell and a product, or comprises a choice of either cells or a product. 
For the purpose of examination, the claims have been interpreted in the latter scope. 
Claim 2 recites the term “sterol medium” however, the specification does not provide a definition for a “sterol medium”. This renders the claims indefinite as it is unclear whether the entire medium is a sterol or whether it is merely culturing in the presence of a sterol.
For the purpose of examination, the claim has been interpreted as the cells being cultured in the presence of a sterol.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1631                                                                                                                                                                                           
/TAEYOON KIM/             Primary Examiner, Art Unit 1631